Citation Nr: 1550032	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  10-00 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for left knee meniscus injury with instability.

2. Entitlement to a rating in excess of 20 percent for limitation of flexion of the left knee due to osteoarthritis. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which continued the 20 percent disability ratings for both the left knee meniscus disability and the left knee limitation of flexion due to osteoarthritis.

In January 2013, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in March 2013, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Throughout the appeals period, the Veteran's left knee disability has been manifested by severe lateral instability which was manifested on clinical evaluation and which has resulted in several falls and additional resulting disabilities.

2. Throughout the appeals period, the Veteran's left knee disability has been manifested by limitation of flexion to no less than 30 degrees, due to pain.


CONCLUSIONS OF LAW

1. The criteria for a 30 percent disability rating for left knee instability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015).

2. The criteria for a disability rating higher than 20 percent for left knee limitation of flexion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In December 2008, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in January 2009, July 2013, and August 2015.  The Veteran filed a statement of disagreement with several of the findings of the July 2013 VA examination report, as explained more fully below.  Such disagreement has been noted and the Veteran's specific contentions have been considered herein.  In addition, the examination of August 2015 addressed any deficiencies in earlier examinations, and the Veteran has not argued that this examination or opinion is inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Knee Ratings

Under Diagnostic Code 5257 a 10 percent rating is assigned for either slight recurrent subluxation or slight lateral instability.  The criteria for a 20 percent rating are either moderate recurrent subluxation or moderate lateral instability.  A 30 percent disability rating is assigned for severe recurrent subluxation or severe lateral instability.  38 C.F.R. § 4.71a.

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  Separate ratings may be assigned for limitation of flexion and extension. 

Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, extension limited to 20 degrees is 30 percent disabling, extension limited to 30 degrees is 40 percent disabling, and extension limited to 45 degrees is 50 percent disabling.  38 C.F.R. § 4.71a.

Other potentially applicable rating codes for knee disabilities include Diagnostic Codes 5256 (ankylosis), 5258 (dislocated semilunar cartilage), 5262 (impairment of tibia and fibula), and 5263 (genu recurvatum).  However, as none of those conditions is indicated in the record, the Board will not further address them.

Under the amputation rule, 38 C.F.R. § 4.68, the combined rating for a disability shall not exceed the rating for amputation at the elective level of the extremity, were amputation to be performed.  Specifically, combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation spelled out in Diagnostic Code 5165.  Also, Diagnostic Codes 5165 to 5167 each proscribe that amputation at a lower level (below the thigh), amputaton of the forefoot, and loss of use of the foot, all warrant assignment of a 40 percent disability rating.  38 C.F.R. § 4.71a.  In contrast, amputation at the middle or lower third of the thigh, amputation with a defective stump for which thigh amputation is recommended, and an amputation not improvable by prostheseis controlled by natural knee action, Diagnostic Codes 5162 to 5164, all provide for assignment of a 60 percent disability rating.  38 C.F.R. § 4.71a.  Moreover, the rating criteria pertaining to prosthetic knee replacements includes a 60 percent disability rating for post-surgical symptoms of severe painful motion or weakness.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  In applying these regulations, VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Court has held that pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  See Mitchell, 25 Vet. App. 32.  Rather, to support an increased rating pain must result in functional loss, in terms of limitations in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Also with any form of arthritis, painful motion is factor to be considered.  38 C.F.R. § 4.59.

Facts and Analysis

The Veteran has undergone several evaluations of the left knee, both privately and through VA, during the appeals period.  These have been considered, along with the Veteran's statements regarding his symptoms and his testimony at the Board hearing in January 2013.

At the January 2009 VA examination the Veteran had complaints of pain on medial and lateral ligament stability testing.  The examination report also showed his range of motion findings of 0 degrees (extension) and 40 degrees (flexion).

A private evaluation in January 2010 showed limitation of motion due to pain, positive apprehension test, and painful McMurray's test, with tenderness to palpation anteriorly, medially, and laterally.  The Veteran underwent a series of injections and worked on range of motion exercises in an effort to alleviate his pain.  In September 2010 he informed the provider that he had problems with his left knee giving out.

A disability benefit questionnaire completed in December 2012 by the Veteran's private physician noted that the Veteran had severe osteoarthritis in both knees and was unable to ambulate without pain.  At that time, left knee flexion was to 105 degrees with pain at 30 degrees and extension was to 10 degrees, with pain at 10 degrees.  Functional limitations include impaired and weakened movement, pain on movement, swelling, deformity, instability, disturbance of locomotion, and interference with sitting, standing and weight bearing.  Anterior instability was noted in both knees as was medial-lateral instability.  The provider noted that the Veteran used both braces and a cane on a constant basis.

A VA examination in July 2013 found that the Veteran complained of increased pain and difficulty walking since his most recent examination.  Range of motion in the left knee was flexion to 55 degrees with pain at 45 degrees, and extension to 0 degrees without pain, although the Veteran could not perform repetitive use testing due to his level of pain.  The Veteran had reduced muscle strength testing on extension, although it was normal on flexion.  Examination showed no instability in either knee, although the Veteran reported using a cane for stability with respect to his left knee.  The Veteran reported functional impairments of being able to do very limited walking with essentially no kneeling or squatting.  The examiner was unable to estimate if there was any additional impairment during flare-ups without resorting to speculation.

Subsequently, in January 2014, the Veteran submitted a statement disagreeing with several of the VA examiner's statements in the report.  Specifically, he took issue with the report's statement that there was no objective evidence of painful motion, stating that he told the examiner each time the movement caused him severe pain. 

At the August 2015 VA examination, the Veteran had flexion to 90 degrees and extension to 0 degrees, both with evidence of painful motion.  The examiner stated that there was no evidence of subluxation of the knees, and no additional impairment with repetitive motion testing or flare-ups.  There was evidence of lateral instability in the left knee, rated as 2+, indicating 5 to 10 millimeters of motion.  The Veteran's employment was affected because he was unable to engage in such job requirements as kneeling, squatting, lifting, prolonged walking, prolonged standing, prolonged sitting, prolonged driving, and climbing as a result of his knee pain.  The examiner listed the pertinent diagnoses as left knee impairment due to discoid lateral meniscus with chondromalacia patella and osteoarthritis associated with left knee impairment.

Instability

With respect to the rating afforded the Veteran's left knee under Diagnostic Code 5257, for instability, the Board finds that entitlement to the highest possible schedular rating of 30 percent is warranted.  VA examinations show evidence of lateral instability in the left knee, which was quantified as 2+, or moderate, at the August 2015 VA examination.  However, the record also shows that the Veteran has suffered multiple falls as a result of his left leg giving way.  Those falls have resulted in additional injuries and disabilities which are now service connected, including right and left shoulder disabilities and a right knee disability.  Therefore, while VA examination may not show evidence of severe instability in the left knee under clinical conditions, the functional impact of the instability is demonstrably severe, and the Board finds that the disability should be rated accordingly.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Range of motion

With respect to the disability rating for limitation of range of motion, the evidence does not support a higher rating than the 20 percent currently assigned.  The criteria for limitation of flexion ratings specifies that 10 percent is assigned for limitation of flexion to 45 degrees or more and 20 percent is assigned for limitation of flexion to between 30 degrees and 45 degrees; flexion less than 30 degrees is required for a rating higher than 20 percent.  

The January 2009 VA examination showed range of motion of 40 degrees.  The evaluation completed by the Veteran's primary care provider in December 2012 showed flexion to 105 degrees with pain manifested at 30 degrees.  The July 2013 VA examination showed flexion to 55 degrees with pain at 45 degrees, and pain preventing repetitive testing.  At the August 2015 VA examination, the Veteran's range of motion was reported as 90 degrees of flexion, well in excess of the criteria of 30 to 45 degrees of flexion under Diagnostic Code 

The Veteran's limitation of flexion is at least in part the result of his osteoarthritis in his left knee, so the Board has considered the requirements of 38 C.F.R. § 4.59 and the factors discussed in DeLuca and Mitchell.  In all of the evaluations discussed above, the providers have noted functional impairments such as impaired and weakened movement, pain on movement, swelling, deformity, instability, disturbance of locomotion, and interference with sitting, standing and weight bearing.  The Board has also considered both the Veteran's reports of pain flare-ups and the fact that the July 2013 VA examiner was unable to estimate the degree of additional impairment.  Given the extent to which the Veteran's actual range of motion often exceeds the rating criteria of 30 to 45 degrees, the considerations related to functional impairment from his left knee disability are incorporated within the currently assigned rating.

Inasmuch the Veteran's limitation of motion due to pain have been accounted for in the assigned 20 percent disability rating, where the Veteran has greater range of motion generally with pain, entitlement to a disability rating higher than 20 percent is not shown.  The claim for increased disability rating based on limitation of motion must be denied.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Extraschedular Rating

Where the Veteran's disability on appeal presents an exceptional disability rating and the available schedular rating for that disability is inadequate, the Board must refer the matter to the Director of Compensation Services for consideration of entitlement to an extrashedular disability rating under 38 C.F.R. § 3.321(b)(1).  If the Board determines, after comparing the Veteran's disability picture with the established criteria, that the criteria reasonably describe the severity and symptomatology experienced by the Veteran, the schedular criteria are considered adequate and no such referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology with respect to his left knee instability and range of motion disabilities.  Specifically, the rating criteria address limitation of motion and painful motion in the left knee, as well as the giving way, instability, and occasional swelling of the left knee, and provide for higher ratings for more severe symptoms.  Thus, the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are adequate, and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).



ORDER

Entitlement to a 30 percent disability rating for severe lateral instability in the left knee is granted as of November 19, 2008. 

Entitlement to a disability rating higher than 20 percent for left knee limitation of extension with osteoarthritis is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


